


EXHIBIT 10.60






SEPARATION AGREEMENT AND RELEASE




THIS SEPARATION AGREEMENT AND RELEASE (the "Agreement") is made and entered into
as of this 6th day of December, 2015, by and between Spirit Aerosystems, Inc.
(the "Company"), Spirit Aerosystems Holdings, Inc., the parent of the Company
(the "Parent"), and Jon Lammers (the "Executive").




FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1. Resignation. The Executive shall resign from his position as Senior Vice
President, General Counsel and Corporate Secretary of the Company and from all
other positions he holds as an officer of the Company, the Parent or any of
their respective subsidiaries effective January 3, 2016 (the "Separation Date"),
and the Company and the Executive agree that Executive's employment with the
Company will terminate at the end of the day on the Separation Date. The
Executive further agrees that he will not thereafter seek reinstatement, recall
or re-employment with the Company, the Parent or any of their respective
subsidiaries or affiliates.


2.     Payments.


(a) Payments. As severance, the Company shall pay the Executive three separate
lump sum payments of Six Hundred Thousand Dollars ($600,000.00) each, subject to
this Agreement becoming effective as described in Paragraph 10(c). The amounts
to be paid hereunder shall be treated as a right to a series of separate
payments in accordance with Treasury Regulation Section 1.409A-2(b)(2)(iii). The
first such Six Hundred Thousand Dollar ($600,000.00) payment shall be made in
January of 2016, in accordance with Treasury Regulation Section 1.409A-l(b)(4).
The second payment shall be made on September 30, 2016, and the third payment
shall be made on March 31, 2017, both in accordance with the requirements under
Treasury Regulation Section 1.409A-1(c)(3)(v). The Company and the Executive
acknowledge and agree that the payments made under this Paragraph 2(a) are
"wages" for purposes of FICA, FUTA and income tax withholding and such taxes
shall be withheld from the payments made hereunder. Five thousand dollars
($5,000.00) of the payments hereunder shall be in consideration of the release
of any claim under the Age Discrimination in Employment Act of 1967, as amended
("ADEA"), and as described in Paragraph 3 hereof, and the Executive agrees that
such consideration is in addition to anything of value to which he is already
entitled. The remainder of the payments shall be in consideration of the release
described below in Paragraph 3, the Covenant Not to Sue described in Paragraph
4, the protective agreements described in Paragraphs 6 and 7 and the obligation
to cooperate described in Paragraph 14.


(b) Other Benefits and Other Continuing Rights. In addition to the above
payments, the Company shall (1) pay the full premium for the Executive's family
continuation coverage under the Company's medical and dental insurance plans
("COBRA coverage") through July 31, 2017 or the date the Executive becomes
eligible for coverage under another




--------------------------------------------------------------------------------




group health plan that does not impose preexisting condition limitations on the
Executive's coverage ("New Health Coverage"), whichever occurs first; provided,
however, that nothing herein shall be construed to extend the period of time
over which such COBRA coverage may be provided to the Executive beyond that
mandated by law, and the Executive shall promptly notify the Company if and when
he becomes eligible for New Health Coverage; and (2) pay up to Twenty Thousand
Dollars ($20,000) to an outplacement agency selected by the Company, for
outplacement services provided to the Executive, as monitored by the Company,
with payments to be made pursuant to terms to be agreed between the Company and
the outplacement agency. The Executive agrees that, except for (1) his accrued
base salary earned through the Separation Date, (2) unused earned time off
("ETO") to which the Executive was entitled as of the Separation Date, (3)
payments due under this Agreement, and (4) awards made (if any) and benefits
accrued (if any) on or before the Separation Date under the terms of one or more
Company benefit plans, including, but not limited to, the Spirit AeroSystems
Holdings, Inc. Omnibus Incentive Plan ("OIP") (including the Short-Term
Incentive Program ("STIP") and Long-Term Incentive Program ("LTIP") under the
OIP), the Spirit AeroSystems Holdings, Inc. Deferred Compensation Plan ("DCP"),
and the Spirit AeroSystems Holdings, Inc. Retirement and Savings Plan ("RSP"),
he has been paid all other compensation due to him, including but not limited to
all salary, bonuses, deferred compensation, incentives and all other
compensation of any nature whatsoever. For purposes of vesting of stock awards
previously made under the OIP, STIP, and LTIP, if any, service will be credited
only through the Separation Date. Except as set forth in this Agreement, no
other sums (contingent or otherwise) shall be paid to the Executive in respect
of his employment by the Company, and any such sums (whether or not owed) are
hereby expressly waived by the Executive.     The foregoing notwithstanding,
following the Separation Date, the Executive (i) may elect to continue his
family health and dental insurance coverage, as mandated by COBRA, which may
continue to the extent required by applicable law and shall be paid for by the
Company to the extent required by this Agreement, and (ii) shall be entitled to
receive his account balance and accrued benefit, as applicable, under the DCP
(including the December 2015 contribution) and Parent's Retirement and Savings
Plan in accordance with the terms of such plan, and (iii) shall be entitled to
perquisite benefits for 2016.


The Executive acknowledges that he has read, understands, and will comply with
the Company's Insider Trading Policy, including its pre-clearance process and
the prohibition on trading while in possession of any material non-public
information of any kind, whether or not the decision to trade is based on
material non-public information in his possession.


(c) Reimbursement of Expenses. The Company shall reimburse the Executive for any
and all business expenses for which he is entitled to reimbursement under the
Company's expense reimbursement policies and procedures in effect on the
Separation Date. All expenses for reimbursement shall be submitted within thirty
(30) days from the date of this Agreement, and the Company shall process such
expenses promptly. Any expenses submitted after this thirty (30) day period will
not be paid.


(d) Continuing Entitlement. The Executive acknowledges that his continuing
entitlement to payments under this Paragraph 2 shall be conditioned upon his
continuing compliance with Paragraphs 4, 5, 6, 7, l0(a) and 14 of the Agreement
and any material violation of Paragraphs 4, 5, 6, 7, 10(a) or 14 by the
Executive shall terminate the Company's obligation to continue to make payments
in accordance with this Paragraph 2.








--------------------------------------------------------------------------------




3. Release. As a material inducement to the Company and the Parent to enter into
this Agreement and in consideration of the payments to be made by the Company to
the Executive in accordance with Paragraph 2 above, the Executive, on behalf of
himself, his representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Agreement and
having the right and opportunity to consult with his counsel, releases and
discharges the Company, the Parent, and their respective shareholders, officers,
directors, supervisors, members, managers, employees, agents, representatives,
attorneys, insurers, parent companies, divisions, subsidiaries, affiliates and
all employee benefit plans sponsored or contributed to by the Company or the
Parent (including any fiduciaries thereof), and all related entities of any kind
or nature, and its and their predecessors, successors, heirs, executors,
administrators, and assigns (collectively, the "Released Parties") from any and
all claims, actions, causes of action, grievances, suits, charges, or complaints
of any kind or nature whatsoever, that he ever had or now has, whether fixed or
contingent, liquidated or unliquidated, known or unknown, suspected or
unsuspected, and whether arising in tort, contract, statute, or equity, before
any federal, state, local, or private court, agency, arbitrator, mediator, or
other entity, regardless of the relief or remedy, arising out of or related to
Executive's hire, benefits, employment or separation from employment with the
Company, the Parent or any of their respective subsidiaries; provided, however,
and subject to Paragraph 4 below, the Agreement is not intended to and does not
limit the Executive's right to file a charge or participate in an investigative
proceeding of the EEOC or another governmental agency. Without limiting the
generality of the foregoing, it being the intention of the parties to make this
release of employment-related claims as broad and as general as the law permits,
this release specifically includes, but is not limited to, and is intended to
explicitly release, any claims under that certain Amended and Restated
Employment Agreement between the Executive and the Company, entered into on
September 18, 2012 to be effective as of July 24, 2012 (the "Employment
Agreement"); any and all subject matter and claims arising from any alleged
violation by the Released Parties under the ADEA; the Fair Labor Standards Act;
Title V II of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981); the
Rehabilitation Act of 1973, as amended; the Employee Retirement Income Security
Act of 1974, as amended (whether such subject matter or claims are brought on an
individual basis, a class representative basis, or otherwise on behalf of an
employee benefit plan or trust); the Kansas Act Against Discrimination, the
Kansas Age Discrimination in Employment Act, the Kansas wage payment statutes,
and other similar state or local laws; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Genetic Information Nondiscrimination Act of
2008; the Worker Adjustment and Retraining Notification Act; the Equal Pay Act;
Executive Order 11246; Executive Order 11141 ; and any other statutory claim,
tort claim, employment or other contract or implied contract claim, or common
law claim for wrongful discharge, breach of an implied covenant of good faith
and fair dealing, defamation, invasion of privacy, or any other claim, arising
out of or involving his employment with the Company, the Parent or any of their
respective subsidiaries, the termination of such employment, or involving any
other matter in the scope of the release, including but not limited to the
continuing effects of his employment with the Company, the Parent or any of
their respective subsidiaries or termination of such employment. The Executive
further acknowledges that he is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities, action
and causes of action which are unknown to the releasing or discharging party at
the time of execution of the release and discharge. The Executive hereby
expressly waives, surrenders and agrees to forgo any protection to which he
would otherwise be entitled by virtue of the existence of any such statute in
any jurisdiction including, but not limited to, the State of Kansas. The
foregoing notwithstanding, the Company and the Parent hereby acknowledge and
agree that the foregoing release shall not apply with respect to the Executive's
right (i) to enforce the terms of this Agreement, and (ii) to the maximum extent
permitted by law,




--------------------------------------------------------------------------------




to indemnification as an officer of the Company and the Parent in accordance
with the Company's and the Parent's certificate of incorporation and bylaws and
the terms of any indemnification agreement with the Parent and/or the Company to
which the Executive is a party as of the date hereof, and to continued coverage
under the Company's and its Parent's Directors and Officers liability insurance
policies as in effect from time to time.


The Executive agrees, represents and warrants that the Executive is the sole
owner of the claims that are released in this Agreement and that the Executive
has the full right and power to grant, execute and deliver the releases and
promises in this Agreement. The consideration offered in this Agreement
(including, without limitation, the payments described in Paragraph 2(a)) is
accepted by the Executive as being in full accord, satisfaction, compromise and
settlement of any and all claims or potential claims, and the Executive
expressly agrees that the Executive is not entitled to and shall not receive any
further recovery of any kind from the Company or the Parent, and that in the
event of any further proceedings whatsoever based upon any matter released
herein, the Company or the Parent shall have no further monetary or other
obligation of any kind to the Executive, including any obligation for any costs,
expenses and attorneys' fees incurred by the Executive or on the Executive's
behalf.


4. Covenant Not to Sue. The Executive, for himself, his heirs, executors,
administrators, successors and assigns agrees not to bring, file, claim, sue or
cause, or permit to be brought, filed, or claimed any action, cause of action,
or proceeding (except for any claim for unemployment benefits) regarding or in
any way related to any of the claims described in Paragraph 3 above, and further
agrees that this Agreement will constitute and may be pleaded as, a bar to any
such claim, action, cause of action or proceeding. If the Executive files a
charge or participates in an investigative proceeding of the EEOC or another
governmental agency, or is otherwise made a party to any proceedings described
in Paragraph 3 above, the Executive will not seek and will not accept any
personal equitable or monetary relief in connection with such charge or
investigative or other proceeding; provided, however, that Executive may accept
any unemployment benefits he is awarded by the Kansas Department of Labor.


5.     [Intentionally Omitted]


6. No Disparaging, Untrue Or Misleading Statements. The Executive represents and
agrees that he will not knowingly make to any third party any disparaging,
untrue, or misleading written or oral statements about or relating to the
Company or Parent or their products or services (or about or relating to any
officer, director, agent, employee, or other person acting on the Company or
Parent's behalf); provided, however, that the foregoing provision shall not be
effective with respect to any information required to be disclosed by the
Executive by the order of a court or administrative agency, subpoena, or other
legal or administrative demand; provided, further, however, that (i) in the
event that the Executive seeks to make any such statement pursuant to the order
of a court or administrative agency, subpoena, or other legal or administrative
demand, the Executive will cooperate with the Company and provide the Company
with prompt written notice of such request, take all steps requested by the
Company (at the Company's expense) to defend against the compulsory disclosure,
and permit the Company to participate with counsel of its choice in any
proceeding relating to the compulsory disclosure and (ii) any such disclosure
shall be subject to the Executive's obligations with regard to the Company's and
the Parent's attorney-client and work product privileged information set forth
in Paragraph 7. The Company and the Parent agree to use reasonable efforts to
ensure that its "named executive officers", as such term is defined under Item
402 of Regulation S-K promulgated by the Securities and Exchange Commission, and
their Board members do not make to any third party any




--------------------------------------------------------------------------------




disparaging, untrue, or misleading written or oral statements about or relating
to the Executive; provided, however, that the foregoing provision shall not be
effective with respect to any information required to be disclosed by the
Company or Parent's named executive officers or Board members by the order of a
court or administrative agency, subpoena, or other legal or administrative
demand; provided, further, however, that in the event that the Company or Parent
seeks to make any such statement pursuant to the order of a court or
administrative agency, subpoena, or other legal or administrative demand, it
will cooperate with the Executive and provide the Executive with prompt written
notice of such request, take all steps requested by the Executive (at the
Executive's expense) to defend against the compulsory disclosure, and permit the
Executive to participate with counsel of his choice in any proceeding relating
to the compulsory disclosure.


7. Confidential Information, Intellectual Property, Non-Competition and Non-
Solicitation. In addition to any agreement related to intellectual property
rights, trade secrets, confidential information and/or work products previously
executed by the Executive, the Executive agrees that all Intellectual Property
(as defined below) that the Executive, individually or jointly with others (in
whole or in part), invented, discovered, originated, conceived, designed, drew,
developed, wrote, prepared, or participated in through the Separation Date,
whether during working hours or otherwise, that arose out of, relates or related
to, is or was suggested by, or results or resulted from the Company's trade
secrets, confidential or proprietary information, his duties for the Company,
the Company's business, or Company's anticipated business development ("Employer
Rights") is the sole property of the Company and a "work made for hire" and/or
"invention for hire." To the extent all Employer Rights do not automatically
vest in the Company by operation of law or otherwise, the Executive hereby
assigns and grants to the Company all of the right, title, and interest of every
kind and nature in any such Employer Rights, free and clear of liens, claims, or
encumbrances, without additional compensation for doing so. The Executive agrees
to assist the Company at its expense for out­ of-pocket expenses reasonably
incurred in perfecting the Company's rights in the Employer Rights, and hereby
irrevocably appoints the Company his attorney-in-fact to execute and file any
documents necessary or convenient for that purpose. The Executive hereby waives
any moral rights to any Employer Rights. For the purposes of this Agreement, the
term "Intellectual Property" means on a worldwide basis, any and all now known
or hereafter known tangible and intangible intellectual and industrial property
rights of every kind and nature and however designated, whether arising by
operation of law, contract, license, or otherwise, including without limitation,
trademarks, copyrights, inventions, and patents, and all applications and
registrations thereof. Nothing in this paragraph requires the assignment of any
rights in any inventions (as that term is used in applicable law) for which no
equipment, supplies, facilities, or trade secret information of the Company was
used and which was developed entirely on the Executive's own time, unless (i)
the invention relates to the business of the Company or to the Company's actual
or demonstrably anticipated research or development, or (ii) the invention
results from any work performed by the Executive for the Company. By signing the
Executive's name below, he acknowledges being been given written notice of this
exception.


The Executive further agree that he will not at any time divulge to any other
entity or person any confidential information acquired by him concerning the
financial or legal affairs of the Company, the Parent, their affiliates and
subsidiaries, their officers, directors, employees and/or shareholders or the
Company's business processes or methods or research, and safety processes,
procedures, or initiatives, development or marketing programs or plans, any
other of its trade secrets, any information concerning this Agreement or the
terms thereof or any information regarding discussions related to any of the
foregoing or make, write, publish, produce or in any way participate in placing
into the public domain any statement, opinion or information with respect to any
of the foregoing or which reflects adversely upon or would reasonably impair the




--------------------------------------------------------------------------------




reputation or best interests of the Company, the Parent or any of their
directors, officers, employees or agents. During the course of the Executive's
employment he received and was privy to the Company's and the Parent's
attorney-client and work product privileged information. The Executive
specifically acknowledges and agrees that he does not have the authority to
address the Company's and Parent's legal affairs or to waive the Company's and
Parent's attorney-client privilege or work product privilege, and agrees that he
will not disclose any such information. Confidential information does not
include any information that has been otherwise publicly disclosed or made
publicly available by the Company or Parent or is otherwise generally known to
the public other than as the result of a breach by the Executive of this
Agreement. This Paragraph 7 does not prohibit the disclosure of (i) information
which is required to be disclosed by court order, subpoena or other judicial
process, subject to provisions of this Agreement (ii) information regarding the
Executive's responsibilities during his employment with the Company to
prospective employers in connection with an application for employment, (iii)
information regarding the financial terms of this Agreement to the Executive's
spouse or tax advisor for purposes of obtaining tax advice provided that such
persons are made aware of and agree to comply with the confidentiality
obligation, or (iv) information disclosed to the Executive's attorney to
determine whether he should enter into this Agreement, or if necessary, to
enforce the terms of this Agreement.


In the event that the Executive seeks to make disclosure under any agency or law
enforcement investigation, court order, subpoena, or other judicial process, the
Executive will cooperate with the Company and provide the Company with prompt
written notice of such request, take all steps requested by the Company (at the
Company's expense) to defend against the compulsory disclosure of confidential
information, and permit the Company to participate with counsel of its choice in
any proceeding relating to the compulsory disclosure.


The foregoing prohibitions shall include, without limitation, directly or
indirectly publishing (or causing, participating in, assisting or providing any
statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial or any posting on the Internet. In addition to
any and all other remedies available to the Company for any violation of this
paragraph, the Executive agrees to immediately remit and disgorge to the Company
any and all payments paid or payable to him in connection with or as a result of
engaging in any of the above acts.


In addition to the foregoing, the Executive further acknowledges and agrees that
he shall continue to be bound by the terms and conditions of Section 4 of the
Employment Agreement, the terms of which are incorporated herein by reference,
except that the term of the non-compete in Section 4(c) of the Employment
Agreement shall be narrowed to one (1) year after the Separation Date, and
Section 4(d) shall be stricken and replaced with the following:


"(d) Non-Solicitation. In addition, during the term of the Employee's employment
by the Company and for a period of one (1) year after termination of such
employment, neither Employee nor any person or entity with Employee's assistance
nor any entity that the Employee directly or indirectly controls shall, directly
or indirectly, (1) solicit or take any action to induce (A) any employee to quit
or terminate their employment with the Company or the Company's affiliates or
(B) any customer to cease doing business with, or reduce or




--------------------------------------------------------------------------------




modify its business with, the Company or the Company's affiliates, or (2) employ
as an employee, independent contractor, consultant, or in any other position,
any person who was an employee of the Company or the Company's affiliates at any
time during the six (6) month period prior to the date of such hire."


8. Severability. If any provision of this Agreement shall be found by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, then
such provision shall be construed and/or modified or restricted to the extent
and in the manner necessary to render the same valid and enforceable, or shall
be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision had been originally incorporated herein as so modified
or restricted, or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify the Agreement so that, once modified, the Agreement
will be enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.


9. Waiver. A waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver or
estoppel of any subsequent breach by such breaching party. No waiver shall be
valid unless in writing and signed by an authorized officer of the Company or
the Executive, as applicable.


l 0.     Miscellaneous Provisions.


(a) Non-Disclosure. Other than as mandated by law, the Executive agrees that he
will keep the terms and amounts set forth in this Agreement completely
confidential and will not disclose any information concerning this Agreement's
terms and amounts to any person other than his attorney, accountant, tax
advisor, or immediate family. Should the Executive disclose information about
this Agreement to his immediate family, his attorney and/or tax and financial
advisors, he shall advise such persons that they must maintain the strict
confidentiality of such information and must not disclose it unless otherwise
required by law.


(b) Representation. The Executive represents and certifies that he has carefully
read and fully understands all of the provisions and effects of this Agreement,
has knowingly and voluntarily entered into this Agreement freely and without
coercion, and acknowledges that on December 1, 2015, the Company advised him to
consult with an attorney prior to executing this Agreement and further advised
him that he had more than twenty-one (21) days within which to review and
consider this Agreement and that he is to return this Agreement, as executed, by
January 3, 2016. If the Executive returns the executed Agreement prior to
January 3, 2016, he shall, as a condition to his entitlement to receive payments
under Paragraph 2, return an executed reaffirmed signature page on January 3,
2016. The Executive is voluntarily entering into this Agreement, and neither the
Company nor its employees, officers, directors, representatives, attorneys or
other agents made any representations concerning the terms or effects of this
Agreement other than those contained in the Agreement itself and the Executive
is not relying on any statement or representation by the Company or any other
Released Parties in executing this Agreement. The Executive is relying on his
own judgment and that of his attorney to the extent so retained. The Executive
also specifically affirms that this Agreement clearly expresses his intent to
waive fraudulent inducement claims, and that he disclaims any reliance on
representations about any of the specific matters in dispute.




--------------------------------------------------------------------------------






(c) Revocation. The Executive acknowledges that he has seven (7) days from the
date he signs this Agreement in which to revoke his acceptance of the ADEA
portion of this Agreement, and such portion of this Agreement will not be
effective or enforceable until such seven (7) day period has expired. To be
effective, any such revocation must be in writing and delivered to the Company's
principal place of business on or before the seventh day after signing and must
expressly state the Executive's intention to revoke the ADEA portion of this
Agreement. If the Executive revokes his acceptance of the ADEA portion of the
Agreement, the remainder of the Agreement shall remain in full force and effect
as to all of its terms except for the release of claims under the ADEA (and the
consideration attributable thereto), and the Company will have three (3)
business days to rescind the entire Agreement by so notifying the Executive.


(d) Return of Property. Except for the Executive's iPad, iPhone and home printer
which are not required to be returned to the Company, on or before the
Separation Date, the Executive shall have returned to the Company all of the
Company's and the Parent's and their respective subsidiaries' property that was
in the Executive's possession, custody or control by the Separation Date,
including, without limitation, (a) all keys, access cards, credit cards,
computer hardware, computer software, data, materials, documents, records,
policies, client and customer information, marketing information, design
information, specifications and plans, data base information and lists, and any
other property or information of the Company, the Parent and their subsidiaries
(whether those materials are in paper or computer-stored form), and (b) all
documents and other property containing, summarizing, or describing any
confidential information, including all originals and copies. The Executive
affirms that he will not retain any such property or information in any form,
and will not give copies of such property or information or disclose their
contents to any other person.
11. Complete Agreement. This Agreement sets forth the entire agreement between
the parties, and fully supersedes any and all prior agreements or
understandings, whether oral or written, between the parties pertaining to
actual or potential claims arising from the Executive's employment with the
Company and the Parent or the termination of the Executive's employment with the
Company and the Parent, including, but not limited to, the Employment Agreement;
provided, however, that all obligations arising under Section 4 of the
Employment Agreement, which are incorporated herein by reference, shall not be
superseded, shall be unaffected hereby and shall remain in full force and
effect, except as amended by this Agreement. The Executive expressly warrants
and represents that no promise or agreement which is not herein expressed has
been made to him in executing this Agreement.


12. No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.


13. No Admission of Liability. The Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
known disputed claims by the Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or known
claims or (b) an acknowledgment or admission by the Company of any fault or
liability whatsoever to the Executive or any third party.








--------------------------------------------------------------------------------




14. Future Cooperation. Upon request and reasonable notice, the Executive agrees
to provide his reasonable assistance and cooperation in any matter or matters
(including but not limited to any negotiations with customers or suppliers, law
enforcement investigations or proceedings, mediations, arbitrations, lawsuits,
or otherwise, including but not limited to matters relating to ongoing
arbitration or other litigated matters with customers or suppliers) relating to
his expertise or experience as the Company may reasonably request, including
consulting, training, the preparation for, and/or attendance at any hearing or
proceeding i n the Company's defense or prosecution of any existing or future
actions, arbitrations, claims or litigations of which the Company identifies the
Executive as potentially having knowledge, where deemed reasonably appropriate
by the Company; provided that the Company shall make reasonable efforts to
minimize disruption of the Executive's other activities. The Company will
reimburse the Executive for the reasonable costs and expenses in connection
therewith, provided however that such payments are not intended to influence in
any way the testimony the Executive gives under oath, and the Company expects
the Executive to testify truthfully. The Company's agreement to reimburse the
Executive through this Agreement is not based, conditioned or contingent in any
way on the substance, content or efficacy of the Executive's testimony, or the
outcome of any particular matter. The Company is reimbursing the Executive for
the revenue the Executive loses while spending time relating to these issues,
and the Executive's reasonable expenses due to the same.


15. Amendment. This Agreement may not be altered, amended, or modified except in
writing signed by both the Executive and the Company.


16. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.


17.    Mediation and Arbitration.


(a) Mediation. The Executive and the Company agree to submit, prior to
arbitration, all unsettled claims, disputes, controversies, and other matters in
question between them arising out of or relating to this Agreement (including
but not limited to any claim that the Agreement or any of its provisions is
invalid, illegal, or otherwise voidable or void) ("Disputes") to mediation in
Wichita, Kansas. The foregoing notwithstanding, the terms of this Paragraph 17
shall not apply with respect to any Disputes under Paragraph 7 of this Agreement
which Disputes shall continue to be subject to the terms of Paragraphs 7 and 18
of this Agreement. The mediation shall be private, confidential, voluntary, and
nonbinding. Any party may withdraw from the mediation at any time before signing
a settlement agreement upon written notice to each other party and to the
mediator. The mediator shall be neutral and impartial. The mediator shall be
disqualified as a witness, consultant, expert, or counsel for either party with
respect to the matters in Dispute and any related matters. The Company and the
Executive shall pay their respective attorneys' fees and other costs associated
with the mediation, and the Company and the Executive shall equally bear the
costs and fees of the mediator. If a Dispute cannot be resolved through
mediation within ninety (90) days of being submitted to mediation, the parties
agree to submit the Dispute to arbitration.


(b) Arbitration. Subject to Paragraph 17(a), all Disputes will be submitted for




--------------------------------------------------------------------------------




binding arbitration pursuant to the rules of the Kansas Uniform Arbitration Act
on demand of either party. Such arbitration proceeding will be conducted in
Wichita, Kansas and, except as otherwise provided in this Agreement, will be
heard by one (1) arbitrator in accordance with the rules of the Kansas Uniform
Arbitration Act then in effect. The arbitrator will have the right to award or
include in his award any relief which he or she deems proper under the
circumstances, including, without limitation, money damages (with interest on
unpaid amounts from the date due), specific performance, injunctive relief, and
reasonable attorneys' fees and costs, provided that the arbitrator will not have
the right to amend or modify the terms of this Agreement. The award and decision
of the arbitrator will be conclusive and binding upon all parties hereto, and
judgment upon the award may be entered in any court of competent jurisdiction.
Except as specified above, the Company and the Executive shall pay their
respective attorneys' fees and other costs associated with the arbitration, and
the Company and the Executive shall equally bear the costs and fees of the
arbitrator.


(c) Confidentiality. The Executive and Company agree that they will not
disclose, or permit those acting on their behalf to disclose, any aspect of the
proceedings under Paragraph 17(a) and Paragraph 17(b), including but not limited
to the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order, (iii)
pursuant to a requirement of law, (iv) pursuant to prior written consent of the
Company or the Executive, or (v) pursuant to a legal proceeding to enforce a
settlement agreement or arbitration award. This provision is not intended to
prohibit nor does it prohibit the Executive's or Company's disclosures of the
terms of any settlement or arbitration award to their attorney(s),
accountant(s), financial advisor(s), or family members, provided that such
persons comply with the provisions of this paragraph.


(d) Injunctions. Notwithstanding anything to the contrary contained in this
Paragraph 17, the Company and the Executive shall have the right to seek
temporary restraining orders and temporary or preliminary injunctive relief from
a court of competent jurisdiction; provided, however, that Company and the
Executive must contemporaneously submit the Disputes (except for Disputes
arising under Paragraph 7 of this Agreement) for non-binding mediation under
Paragraph l7(a) and then for arbitration under Paragraph 17(b) on the merits as
provided herein if such Disputes cannot be resolved through mediation.


18. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Kansas, and any court action commenced
to enforce this Agreement shall have as its sole and exclusive venue the County
of Wichita, Kansas. In addition, the Executive and the Company waive any right
he or it may otherwise have to a trial by jury in any action to enforce the
terms of this Agreement.


19. Execution of Agreement. This Agreement may be executed in counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one Agreement. This Agreement, to the extent signed and delivered by
means of a facsimile machine or by PDF file (portable document format file),
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the originally signed version delivered in person. At the request of any
party hereto, each other party shall re-execute original forms hereof and
deliver them to all other parties.


PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL




--------------------------------------------------------------------------------




KNOWN AND UNKNOWN EMPLOYMENT-RELATED CLAIMS, INCLUDING THOSE UNDER THE FEDERAL
AGE DISCRIMINATION IN EMPLOYMENT ACT, AND OTHER FEDERAL, STATE AND LOCAL LAWS
PROHIBITING DISCRIMINATION IN EMPLOYMENT.






















































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive, the Company and the Parent have voluntarily
signed this Separation Agreement and Release consisting of twelve (12) pages
effective as of the first date set forth above.


SPIRIT AEROSYSTEMS, INC.






By: /s/ Sam Marnick     
Its: SVP/Chief Administration Officer        /s/ Jon Lammers
Jon Lammers


SPIRIT AEROSYSTEMS HOLDINGS, INC.
By: /s/ Sam Marnick     
Its: SVP/Chief Administration Officer




